—Order unanimously affirmed without costs. Memorandum: Petitioner established by a fair preponderance of the evidence that respondent, by engaging in acts that constitute harassment in the second degree (Penal Law § 240.26 [3]), willfully violated a prior order of protection (see, Matter of Tina T. v Steven U., 243 AD2d 863, 864, lv denied 91 NY2d 805; Matter of Boyd v Boyd, 193 AD2d 1039, 1040; Matter of Maryanne PP. v Richard QQ., 192 AD2d 747, 748). “[I]n view of Family Court’s advantage of hearing the witnesses, its credibility determinations are not to be lightly set aside” (Matter of Maryanne PP. v Richard QQ., supra, at 748). (Appeal from Order of Jefferson County Family Court, Morgan, J. — Family Offense.) Present— Denman, P. J., Hayes, Hurlbutt, Scudder and Balio, JJ.